Citation Nr: 1108699	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  09-22 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to an increased initial rating for right foot tendonitis, evaluated as 10 percent disabling prior to November 2, 2009, and as 20 percent disabling thereafter.

2. Entitlement to an initial compensable rating for patellofemoral syndrome, left knee.  

3. Entitlement to service connection for a right hand and right ring finger crush injury.

4. Entitlement to service connection for patellofemoral syndrome, right knee.


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2003 to January 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for  right foot tendonitis and assigned a 10 percent disability rating and awarded service connection for patellofemoral syndrome, left knee, and assigned a noncompensable disability rating, effective January 23, 2007.  The October 2007 rating decision also denied the Veteran's claims of entitlement to service connection for patellofemoral syndrome, right knee, and for right hand and right ring finger status post crush injury.  The Veteran perfected an appeal of the assigned ratings and denials of service connection.  In February 2010, the RO increased the assigned rating for right foot tendonitis to 20 percent effective November 2, 2009.  However, as that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for patellofemoral syndrome, right knee, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

The  issue of total disability and individual unemployability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  From January 23, 2007 through November 1, 2009, the credible evidence shows that the symptoms of right foot tendonitis have not been shown by the objective medical evidence to be moderately severe in degree.

2.  From November 2, 2009, the credible evidence shows that the symptoms of right foot tendonitis have not been shown by the objective medical evidence to be severe in degree.

3.  The credible evidence shows that the symptoms of patellofemoral syndrome, left knee, have not been manifested by compensable limitation of motion, objective evid of pain, and no objective medical findings of recurrent subluxation or lateral instability.

4.  A right hand and right ring finger disability is not presently diagnosed.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for right foot tendonitis from January 23, 2007 through November 1, 2009, and in excess of 20 percent as of November 2, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).  

2.  The criteria for an initial compensable rating for patellofemoral syndrome, left knee, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71(a), Diagnostic Code 5260 (2010).

3.  The criteria for establishing service connection for right hand and right ring finger crush injury have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claims; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, preadjudication VCAA notice was provided in a September 2006 letter, which advised the Veteran of what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  September 2009 letters advised the Veteran how to establish a higher disability rating, as well as how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The claim of entitlement to an increased initial rating for right foot tendonitis was last adjudicated in February 2010.

In any event, the Veteran's claims for an increased initial rating higher rating and an increased initial compensable rating arise from the initial grants of service connection for right foot tendonitis and for patellofemoral syndrome, left knee.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159 (b)(3)(i) (2010).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records and VA examination reports, which include medical opinions.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

II.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The RO has staged the disability evaluations for the service-connected right foot tendonitis.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. § 4.45 (2010).

A. Increased Initial Disability Rating for Right Foot Tendonitis

The Veteran contends that he is entitled to a higher initial disability rating for right foot tendonitis.  Such disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5284, as 10 percent disabling for the period from January 23, 2007 through November 1, 2009, and as 20 percent disabling from November 2, 2009.   

Under Diagnostic Code 5284, a 10 percent rating is warranted for moderate foot injuries.  A 20 percent rating is warranted for moderately severe foot injuries.  A 30 percent rating is warranted for severe foot injuries.  A 40 percent evaluation is warranted when a foot injury is so severe as to result in actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

Turning to the evidence, in September 2006, the Veteran underwent a VA comprehensive medical and physical examination.  On that occasion,  the Veteran stated that since he injured his ankle in 2003, and he has continued to experience intermittent pain in his right foot when running or walking long distances.  Upon physical examination, the Veteran's right foot was tender to palpitation along the lateral joint line over the dorsum of the 5th metatarsal.  Normal range of motion was noted and repeated movement did not reduce the right foot range of motion or cause pain.  The Veteran was able to walk on his heels and toes without difficulty.  The examiner noted that an x-ray of the right foot had been performed that same month and was unremarkable.  The examiner stated that besides the Veteran's subjective reports of right foot pain, there was no pathology or etiology found to render a diagnosis.  

In April 2007, the Veteran underwent a VA general medical examination.  On that occasion, the Veteran complained of pain from his heel to mid-foot and stated that sometimes he cannot put pressure on his heel, which causes him to drag his foot.  This examiner diagnosed the Veteran with plantar fasciitis and referenced an upcoming VA podiatry examination.  

In May 2007, the Veteran underwent a VA podiatry examination.  On that occasion, the Veteran reported a history of heel pain and tenderness in his right foot plantar arch while walking or standing that begins to ache from pressure on his feet.  The Veteran stated that the aching pain did not occur daily, but when it does occur, it lasts for two to three days and goes away and is precipitated by activities such as standing and walking.  When standing or walking the Veteran described symptoms such as swelling, stiffness, fatigability, weakness and lack of endurance of his entire right foot and he stated that when walking he feels like he is dragging his foot.  The Veteran reported that early insoles and Motrin do not help the pain, but he does apply heat and takes over the counter medications as needed for relief.  The Veteran stated that such symptoms make activities of daily life more annoying.  Functionally, the Veteran reported that he can stand for 15-30 minutes and can walk about a quarter of a mile without any assistive device.  

Upon physical examination of the Veteran's right foot, the May 2007 podiatry examiner stated that there was no objective evidence of painful motion, swelling, instability, hammertoes, skin or vascular foot abnormalities, malunion or nonunion of tarsal/metatarsal bones, or muscle atrophy.  However, the examiner did note objective evidence of mild arch and heel tenderness, weakness, abnormal weight bearing as demonstrated by an unusual shoe wear pattern, painful motion on dorsiflexion, mild arch tenderness, and moderate heel tenderness.  Tendonitis at the 5th metatarsal base and lateral foot on lateral heel was further noted to be a right foot deformity.  The Veteran's gait was described as supinated on his right foot more than on his left foot.  The Veteran did not have an antalgic or propulsive gait, or a limp.  The examiner noted that x-rays of the right foot were performed this same month and showed an unremarkable right foot.  Ultimately, the Veteran was diagnosed with heel pain syndrome, plantarfasciitis, and tendonitis of the lateral right foot.  The examiner stated these diagnosis's have the following effects on the Veteran's daily life activities: severe effects pertaining to chores, shopping, recreation and traveling; preventive effects pertaining to exercise and sports, and; a moderate effect on driving.  Range of motion was measured and not affected by the diagnosed conditions.  The examiner stated that the main factors are weakness and primarily pain.  Occupationally, the Veteran reported that he was employed full time as a sales person without any days lost during the past 12 months due to foot pain.

In October 2008, in his Notice of Disagreement, the Veteran stated that his right foot locks up and becomes stuck in one position making it completely immobile.  The Veteran stated that he cannot run and on some days he can barely walk and has to drag his right foot behind him.  

In May 2009, the Veteran submitted a statement in support of his claim that stated he cannot move his foot in any direction without severe pain.  The Veteran stated that he is forced to keep his foot flat and must drag it around with him like dead weight, basically making his foot useless.  The Veteran stated that ankle braces and pain medications do not help his right foot condition.  

In November 2009, the Veteran underwent another VA podiatry examination.  On that occasion, the Veteran stated that he was treating his right foot pain with over the counter pain medications with partial relief and such pain was worse in the mornings, improved a little throughout the day, and worsened again as more pressure was applied.  The Veteran reported experiencing flare-ups of foot joint disease occurring weekly or more often that lasted less than one day.  The Veteran stated that his right foot pain is precipitated by increased activity or an exceptionally busy work day, and is alleviated with rest and Advil.  The Veteran reported that his right foot condition affects his work in that he has had to stay home to rest his foot, he is unable to stand for more than 15 minutes, and he is unable to walk more than a few yards.  The examiner stated that an over the counter orthotic insert is needed.  

Upon physical examination at the November 2009 examination, there was no objective evidence of swelling, instability, hammertoes, or malunion or nonunion of the tarsal or metatarsal bones.  However, there was objective evidence of: painful motion in the mid-foot, midtarsal joint and metatarsophalangeal joints; severe tenderness on palpitation of the plantar aspect of the foot, plantar heel and course of plantar fascia, posterior tibial tendons, and Achilles tendon insertion; weakness as demonstrated by a 3/5 strength at best for all lower extremity muscle groups; a vascular abnormality as demonstrated by hyperemic response to all digits and the right foot being cold to the touch, and; abnormal weight bearing was demonstrated by an unusual shoe wear pattern.  It was also noted that the Veteran was very hyperesthetic to even the lightest touch to all dermatomes of the foot and reflexes were exaggerated right foot 4/5 at Achilles and tibialis anterior locations.  The examiner stated that the Veteran had an antalgic gait which was described as severe in degree favoring his right foot.  A severe limp was also noted due to right foot pain.  Stiff back posture and decreased arm swing left with increased arm swing right as compensation for the weakened right foot was further noted.  Flaring of toes on swing and stance phases of gait right foot, as well as slight right foot slap on heel strike were also noted.  The examiner stated that this all is consistent with anterior muscle group weakness.  A November 2009 x-ray was performed of the right foot and a comparison with the May 2007 radiographs was made.  The November 2009 x-ray revealed no evidence of acute displaced fracture or dislocation.  

The November 2009 examiner diagnosed the Veteran with tendonitis of the right foot and plantar fasciitis of the right foot (for which service connection has been denied).  The examiner stated that such conditions have significant occupational effects for the Veteran such as decreased concentration and mobility, difficulty reaching, lack of stamina, weakness or fatigue, decreased strength of his lower extremities, and pain.  The effects on the Veteran's daily activities were noted to be: severe regarding chores, shopping, bathing, dressing, and driving; moderate regarding traveling, grooming and toileting, and; preventing of exercise, sports, and recreation.  The examiner stated that the Veteran's right foot condition was significantly worse at the November 2009 VA examination than it was at the May 2007 VA examination.  The examiner further stated that x-rays of the right foot are normal because the Veteran has a soft tissue (tendon/ligament) pathology.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that from January 23, 2007, through November 1, 2009, the Veteran's right foot tendonitis symptomatology is appropriately addressed by a 10 percent disability.  In other words, the Board finds that the preponderance of the evidence is against a finding that a 20 percent evaluation is warranted for this period of time, as the evidence shows the right foot is no more than moderately disabling.  For example, the May 2007 VA examination report showed no objective evidence of painful motion, swelling, instability, hammertoes, skin or vascular foot abnormalities, malunion or nonunion of tarsal/metatarsal bones, or muscle atrophy.  The Veteran did not have an antalgic or propulsive gait, or a limp.  X-rays of the right foot were unremarkable.  Occupationally, the Veteran reported that he was employed full time as a sales person without any days lost during the past 12 months due to foot pain.  Such is indicative of no more than a moderately disabling right foot.

The Board is aware of the Veteran's complaints of pain during this time period.  The 10 percent evaluation contemplates the Veteran's pain.  Additionally, the Board finds that the Veteran's complaints of pain are of lessened credibility.  The Veteran has shown that he exaggerates facts and does not cooperate with examiners.  Thus, his statements are accorded significantly lessened probative value.  For example, the Veteran complained that when the examiner (for his left knee) reported he had full range of motion, he could not understand why the examiner would have stated such (the examiner reported range of motion from 0 degrees to 140 degrees).  When the Veteran's left knee was examined in October 2009, the examiner noted the Veteran refused to allow him to flex his knee more than 90 degrees and that the Veteran was not giving the examiner full effort.  The examiner also noted that the Veteran's symptoms were "magnified."  Thus, the examiner saw uncooperative behavior during the examination.  The Board is fully aware that these examinations pertain to the left knee; however, uncooperative behavior and magnified symptoms are usually not limited to one disability.  Additionally, this behavior during the examination goes towards the Veteran's credibility.  When the Veteran read what the knee examiner stated about his symptoms, he stated the examiner saw him for seven to eight minutes and was on his cell phone for half that time.  Such allegation is not credible, and it is completely rejected.  It also further supports a finding that the Veteran tends to exaggerate facts.

As a result of the above inconsistencies and exaggerated remarks, the Board has accorded significantly lessened probative value to the Veteran's allegations of severe pain.  His statements are insufficient to establish an initial evaluation in excess of 10 percent for the right foot prior to November 2009.

As to the period following November 2, 2009, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 20 percent for the right foot disability.  The record demonstrates that the Veteran's symptoms of right foot tendonitis and the resulting impairment were only mild to moderate in degree.  In this regard, the Veteran reported only intermittent right foot pain and demonstrated normal range of motion of the right foot.  Only mild to moderate right foot tenderness and weakness were demonstrated.  Moreover, despite the Veteran's contentions of painful motion and weakness, the objective medical evidence showed that he did not have a limp or propulsive gait during that time period.  It was also shown that the was employed full time and he had not missed any days from work due to his right foot disability during that time period. 

The Board acknowledges that, during the initial portion of the appeal period, the Veteran described significant pain, particularly with his first steps each day.  He stated that he could not run and could not walk for prolonged periods of time.
Significantly, however, physical examinations showed no difficulty walking on toes and heels and a normal range of motion.  38 C.F.R. § 4.71a, Plate II.  Further, despite the Veteran's complaints of severe intermittent pain, the claims folder contains no record of-nor does the Veteran assert that he sought-treatment for his right foot symptoms.  Accordingly, a 10 percent evaluation is assigned for right foot tendonitis prior to November 2, 2009.

Under these circumstances, the Board finds that the preponderance of the evidence is against the claim for an increased disability rating for the right foot tendonitis disability at any time prior to November 2, 2009.  The Veteran's symptoms did not more nearly approximate the criteria required for the next higher evaluation for this disability at any time during that portion of the appeal period.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, because the competent evidence fails to establish the criteria is met for a higher initial disability rating in excess of 10 percent prior to November 2, 2009, the preponderance of the evidence is against the claim and an increased initial disability rating prior to November 2, 2009 is denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

As of November 2, 2009, the Board finds the Veteran's symptoms do not warrant an initial evaluation in excess of 20 percent.  The November 2009 VA examination report showed a worsening of symptoms when compared with the findings in the 2007 VA examination report; however, the Board finds that the 20 percent evaluation contemplates the worsening of the Veteran's disability.  The examiner used findings where he stated that the Veteran had "severe" tenderness and a severe antalgic gait.  The examiner stated the Veteran did not have foot abnormalities such as hammertoes, hallux valgus, pes cavus, malunion or nonunion, flat foot, or muscle atrophy.  X-rays of the foot were "unremarkable."  The examiner noted the Veteran was "very hyperesthetic to even the lightest touch to all dermatomes of the foot.  Reflexes are exaggerated."  Such is additional evidence of the Veteran's intentional behavior during examinations.  Thus, when the examiner stated that muscle strength was 3/5 in the right lower extremity, the Board finds such clinical finding is of questionable credibility, since such finding is based upon cooperation from the Veteran.  The Veteran has shown intentional behavior on examinations.

Additionally, the Board finds that the clinical findings in the November 2009 VA examination report are contemplated by the 20 percent evaluation, which contemplates a moderately severe foot disability.  The examiner noted that the Veteran was able to walk, and in fact, is able to do so without the use of any assistive devices.  An initial evaluation in excess of 20 percent for the right foot is not warranted.

The Board has considered whether there are other appropriate diagnostic codes applicable to the Veteran's right foot tendonitis disability.  However, as this disability has not been manifested by flat foot, claw foot, or malunion or nonunion of the tarsal or metatarsal bones, Diagnostic Codes 5276, 5278, and 5283 do not apply.  38 C.F.R. § 4.71a (2010).  

The Board has also considered whether the Veteran's right foot tendonitis disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60  (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a higher rating for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111,  115 (2008).

a. Initial Compensable Rating, Left Knee

With respect to an initial compensable disability rating for patellofemoral syndrome, left knee, the Veteran contends that he is entitled to an initial compensable rating because his left knee is consistently swollen and completely locked up.  Such disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5260, as 0 percent disabling for the period from January 23, 2007.

Under Diagnostic Code 5260, a noncompensable evaluation is warranted if flexion of the leg is limited to 60 degrees.  A 10 percent evaluation is warranted if flexion of the leg is limited to 45 degrees.  A 20 percent evaluation is warranted if flexion of the leg is limited to 30 degrees.  A 30 percent evaluation is warranted if flexion of the leg is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).

The normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2010). 

Turning to the evidence, the Board notes that the Veteran as complained of intermittent left knee pain near the patella which is present to some extent throughout the record.  It has been noted that the Veteran occasionally feels pain and stiffness in his left knee upon awakening in the morning and he sometimes has left knee pain throughout the day.  It has also been noted that his left knee pain is worsened by changes in the weather and activities such as running, walking distances, standing for longer than a few minutes, kneeling, and when getting out of a chair.  In September 2006, a service treatment record noted that the Veteran had a history of chronic, recurring, left knee pain with symptoms consistent with chondromalacia and degenerative joint disease.  However, an x-ray was performed and revealed an unremarkable left knee.  The Veteran also underwent a comprehensive medical and physical evaluation.  Upon examination of the left knee, no swelling or abnormal varicosities were noted.  Tenderness with downward pressure on the superior margins of the left patella was noted.  The Veteran had normal range of motion in his left knee and repeated movement did not reduce his range of motion or cause pain.  McMurray's and Lachman's tests, as well as anterior and posterior drawer signs of the left knee were all negative/normal.  The Veteran's posture and gait were normal.

In April 2007, the Veteran underwent a general VA medical examination.  On that occasion the Veteran reported that it would sometimes times take him 20 minutes to get out of bed when his knee is stiff and painful.  The Veteran stated that this happens several times per week and since he has stopped running his knee pain has gotten worse.  The Veteran reported that he could navigate stairs adequately, however, he further stated that his knee sporadically gives out and locks up.  Upon physical examination, no accessory muscle use was indicated and his carriage, gait and posture were normal.  No clubbing, cyanosis, or edema was present.  On this occasion, the Veteran was diagnosed with an internal derangement of the left knee.  

In May 2007, the Veteran underwent a VA joints examination.  On that occasion, the Veteran did not report feelings of instability, locking, or buckling of his left knee.  The Veteran did not report any occupational or daily activity interference due to his left knee disability, and he had not experienced incapacitating episodes of pain or flare-ups.  The Veteran did not report any problems with repetitive use.  Upon physical examination, no cellulitis or deformities of the left knee were present, however, a small amount of suprapatellar effusion was noted.  Range of motion of the Veteran's left knee measured extension to 0 degrees and flexion to 140 degrees, without any pain.  The Veteran's motor strength was 5/5 and no instability was indicated with Varus/Valgus, or anterior or posterior stressing.  McMurray testing was negative, however, a positive patellar grind test was noted.  On this occasion, the Veteran was diagnosed with patellofemoral syndrome of the left knee.

In May 2009, a statement submitted by the Veteran stated that he did not understand why the May 2007 VA examiner said that he had a normal range of motion in his left knee. He further stated that his left knee is constantly swollen, about the size of a softball, and completely locked up.  He stated that he cannot unlock or flex his left knee whatsoever and any attempt to do so is extremely painful.  The Veteran stated that to get into the car, he must put the seat back as far possible and lift his entire leg into the car, taking great care to stabilize his left knee.  He stated that the severe pain in his left knee, combined with his other disabilities, forces him to walk crooked and unbalanced.  The Veteran stated that he has fallen down stairs on numerous occasions after either of his knees gave out completely.  He stated that his job has become increasingly more difficult and he will be unable to continue on his occupation as a driver for too much longer.  The Veteran stated that he cannot pick up anything over 5 pounds, exercise, or go fishing because he cannot stand for long periods of time.  He stated that his wife has to put his shoes and socks on for him.  The Veteran further stated that he has been told that the anthrax vaccination that he received in 2006 could be a contributing factor to his joint problems as he was told that such vaccination has been known to aggravate joint problems.  

In September 2009, the Veteran submitted an additional statement in support of his claim.  The Veteran stated that he had a private physician at one point who ordered an MRI for his left knee; however, his private insurance company would not cover the cost so a MRI was never performed.  The Veteran stated that he has since dropped his private insurance and he is no longer covered by any medical insurance.  The Veteran stated that he was no longer able to perform his job due to his physical limitations and was becoming more reliant on his wife.  The Veteran stated that he worked for his parents' business performing tasks such as maintaining, repairing and transporting mobility equipment.  The Veteran stated that the job required constant use of his knees by bending and squatting and he physically is unable to do those things anymore.  The Veteran included his parents' business' mercantile license as proof of the business and his employment.  The Veteran had his parents  sign this statement in lieu of a statement from an employer.  The Veteran further stated that he planned to move to Germany to be with his wife and children in November of 2009.

In October 2009, the Veteran underwent a further VA orthopedic and joints examination for his left knee pain.  On that occasion, the Veteran reported that his knee buckled but did not lock.  The Veteran reported daily left knee pain with activities such as standing from a sitting position, walking, squatting, bending, and kneeling.  The Veteran stated that such pain interferes with his job of selling and repairing wheelchairs.  The examiner noted that the Veteran did not use an assistive device, have a history of physical therapy, experience incapacitating episodes or flare-ups, and no instability was reported.  Upon physical examination of the Veteran's left knee, the examiner alleged that due to symptom magnification, the examination was limited because of complaints of pain.  The examiner stated that the Veteran's gait was normal, and nonantalgic.  The examiner noted that there was no swelling, cellulitis, or deformities of the left knee, nor was there instability with Varus/Valgus, or anterior/posterior stressing of the left knee.  The examiner stated that range of motion was limited due to the Veteran's complaint of pain, however, his range of motion was measured to be from 0 degrees full extension to 90 degrees flexion due to complaints of pain.  The examiner stated that the Veteran refused to let him force flexion on the Veteran's knee and McMurray sign was negative.  Upon testing the Veteran's motor strength, which was noted to be 5-/5 with flexion and extension, the examiner stated that the Veteran did not give full effort and his symptoms were magnified.  A positive patellar grind test was noted.  After repetitive motion of the left knee, no additional limitation of joint function due to pain, fatigue, or lack of endurance was noted.  

In December 2009, the Veteran submitted a statement in support of his claim.  The Veteran stated that he was not sure how the October 2009 VA examiner reached his conclusions during the examination of his left knee.  The Veteran stated that the VA examiner spent seven or eight minutes with him, and for approximately half of the time, the VA examiner was on his cell phone.  The Veteran stated that he has severe problems with his left knee and asked that his previous statements in support of his claim be considered.  The Veteran stated that during such examination, the examiner took his leg and tried to bend it which was extremely painful.  The Veteran stated that his left knee simply wont bend and he did not refuse anything during the examination.  The Veteran further stated that he told the examiner that he uses a cane, but not all the time.  He reiterated that he does not walk on his left leg but more or less drags it and uses it to stabilize himself.  He stated that putting pressure on his left knee causes it to give out almost immediately.  He further stated that the VA examiner stated that he was sending the Veteran down for a "special" type of x-ray.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's patellofemoral syndrome, left knee, is adequately evaluated as 0 percent disabling.  The competent medical evidence of record demonstrates that range of motion measurements of the left knee were full extension.  While flexion was noted to be limited to 90 degrees, the examiner specifically noted that the Veteran prevented the examiner from going further than flexion.  Thus, it is likely that flexion was more than 90 degrees, and the Board will not find that such was the actual flexion of the left knee.  The examiner made a specific finding that the Veteran was not providing full effort.  Such findings hurt the Veteran's credibility significantly.  A claimant has an obligation to cooperate in the development of evidence pertaining to his claim, and the failure to do so puts the claimant at risk of an adverse adjudication based on an incomplete and underdeveloped record.  See Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  Thus, the objective, more credible findings do not establish a basis to warrant a compensable evaluation.  The clinical findings do not reflect limitation of motion of the left knee to 60 degrees or less of flexion in order to warrant a rating in excess of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).  The credible evidence of record does not support any additional limitation of motion in response to repetitive motion that would support an evaluation in excess of the 10 percent presently assigned.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40  (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).  

The Board has considered whether there are other appropriate diagnostic codes applicable to the Veteran's left knee disability.  However, as this disability has not been manifested by ankylosis, dislocation of semilunar cartilage, or malunion of tibia and fibula, Diagnostic Codes 5256, 5258, and 5262 do not apply.  38 C.F.R. § 4.71a (2010).  

Furthermore, because there is no objective evidence of extension limited to at least 5 degrees, Diagnostic Code 5260 is not applicable and a higher rating or separate rating is not warranted.  See VAOPGCPREC 9-2004 (permitting separate ratings for limitation of extension and flexion); 38 C.F.R. § 4.71a (2010). 

In addition, although the Veteran has complained of instability due to his patellofemoral syndrome, left knee, after carefully considering the Veteran's contentions in light of the evidence of record and the applicable law, the competent medical evidence of record demonstrates that the Veteran's right knee disability has not manifested in at least slight recurrent subluxation or lateral instability in order to warrant a rating of 10 percent.  38 C.F.R. § 4.71a,  Diagnostic Code 5257 (2010).  While the Veteran has reported occasional use of a cane for ambulation and his left knee gives way while walking, the Board notes that all formal medical testing has revealed stability in the Veteran's left knee.  Again, the Veteran's statements are accorded lessened probative value, and thus his allegations of instability of the knee are rejected.  As such, Diagnostic Code 5257 is not applicable in this instance.  38 C.F.R. § 4.71a (2010).  

The Board notes the Veteran's contentions that his September 2009 VA joints examination was inaccurate or inadequate because the doctor allegedly did not take sufficient time to examine the Veteran thoroughly, falsely stated that he did not use any assistive devices, and falsely stated that he refused force flexion testing.  However, the Board notes that the report of such examination indicates that the examiner thoroughly interviewed and examined the Veteran, as well as conduct all appropriate testing subject to the Veteran's complaints of pain on that occasion, whether or not they were magnified or not and reported measurements according to such complaints of pain.  Specifically, the September 2009 VA examiner noted the range of motion measurements contained in the examination report were the measurements taken with the Veteran's alleged symptom magnification and without forced flexion.  As such, even when the range of motion measurements with alleged symptom magnification are applied to diagnostic code 5260, such measurements still do not indicate that an initial compensable rating for patellofemoral syndrome, left knee, is warranted.  Thus, the Board determines that the September 2009 VA joints examination is sufficient for rating purposes.  

The Board has also considered whether the Veteran's left knee disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60  (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111,  115 (2008).

In summary, the Board concludes that the Veteran's patellofemoral syndrome, left knee, has been adequately addressed by the 0 percent evaluation already assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).  Therefore, because the Board finds that the competent evidence fails to establish that the criteria for an initial compensable evaluation for a left knee disability is met, the preponderance of the evidence is against the claim and entitlement to an initial compensable disability rating for patellofemoral syndrome, left knee, is denied.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the competent evidence fails to establish that the criteria for an initial compensable disability evaluation is met, the preponderance of the evidence is against the Veteran's claim, and an initial compensable disability evaluation is denied.  See 38 U.S.C.A. § 5107(b); Ortiz v.  Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v.  Derwinski, 1 Vet. App. 49, 55-57 (1990). 

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran contends that he has a right hand and right ring finger crush injury disability as a result of smashing his hand and ring finger between a tow bar that he was transporting and another metal object during service in August 2005.  The Veteran's service treatment records show that in August 2005, the Veteran sought treatment for the injury as described.  Upon physical examination, it was noted that the Veteran's fourth and fifth digits were swollen and tender to palpitation between the joint of the proximal phalanax metacarpal.  It was also noted that the Veteran had a limited range of motion.  No obvious deformities were visible.  X-rays of the Veteran's right hand and fourth and fifth digits were normal and without evidence of fractures or dislocations.  

Significantly, in an August 2006 report of medical history for his separation examination, the Veteran himself indicated that he did not have impaired use of his hands, or any bone, joint, or other deformities.  In addition, the incident as mention above, whereby the Veteran injured his right fourth and fifth digits, was mentioned only in relation to his history of dizziness or fainting spells.  However, the Veteran did note that his right finger was quite swollen from the incident.

Moreover, the only other documented complaint of or treatment for pain or stiffness in the Veteran's right hand and fingers during service was at a September 2006 comprehensive medical examination.  On that occasion, it was noted that the Veteran complained of chronic, recurring right finger pain and stiffness in the proximal phalanax of his right hand.  An x-ray was performed and showed no evidence of fracture, dislocation, or any degenerative changes.  The examiner noted the Veteran's reported history of right finger pain and stiffness, however, the he opined that the Veteran did not have the pathology or etiology required to render a diagnosis on that occasion.  

The only post-service treatment records for complaints of a right hand or finger injury are an April 2007 general medical examination and a May 2007 a VA orthopedic and joints examination.  The May 2007 orthopedic VA examiner noted the in-service August 2005 right hand and finger injury as previously mentioned.  On this occasion, the Veteran complained of occasional swelling and pain that was worsened with changes in the weather.  The Veteran stated that he had not experienced any flare-ups or incapacitating episodes of pain in his right hand or fingers, and that such pain did not interfere with his job or daily activates.  Physical examination of the Veteran's right hand and fingers indicated that the Veteran did not experience pain with palpitation, swelling, weakness, or sensation changes in his right hand or fingers.  No deformities of the right hand or fingers were noted.  The Veteran's range of motion and strength in his right hand were normal.  Upon repetitive motion, the Veteran did not experience any additional loss of joint function due to pain, fatigue, or lack of coordination.  The Veteran was assessed with status post crush injury to right ring finger.  

Given the evidence as outlined above, a current right hand and finger disability, status post crush injury, is not shown by the medical evidence.  While the Veteran did in fact sustain an in-service injury to his right hand and fingers, as it was noted in an August 2005 service treatment record, the Veteran did not have any further complaints of or treatment for such pain and stiffness in his right hand and fingers until September 2006, over a year after the incident, whereby no current right hand or finger disability could be diagnosed.  Furthermore, the Veteran has not submitted any further VA or private treatment records showing a current disability.  

To the extent that the Veteran himself believes that there is a current disability and a medical nexus between his in-service right hand and finger injury and his current complaints of pain and stiffness, the Board finds that the Veteran's statements are not competent to provide either piece of evidence.  The Veteran's statements of pain and discomfort are accorded no probative value because they lack credibility for the reasons described above.  

In sum, the Board finds that the Veteran does not have a current right hand and finger disability.  In addition, it has not been shown by competent and probative medical evidence that the Veteran's current complaints of right hand and finger pain and stiffness are etiologically related to his active service, to include as a result of smashing his finger during service.  Thus the claim must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability there can be no valid claim); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (service connection may not be granted unless a current disability exists).  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, because the competent evidence fails to establish that the Veteran has a current right hand and finger disability, the preponderance of the evidence is against the Veteran's claim, and service connection is denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for right foot tendonitis from January 23, 2007 to November 1, 2009 and in excess of 20 percent as of November 2, 2009, is denied.  

Entitlement to an initial compensable rating for patellofemoral syndrome, left knee, is denied.

Entitlement to service connection for a right hand and finger disability manifested by pain and stiffness of the right hand and fingers is denied.

Entitlement to service connection for patellofemoral syndrome, right knee, is remanded.


REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the Veteran's claim for service connection for patellofemoral syndrome, right knee. VA will notify you if further action is required on your part.

Regarding the Veteran's claim for entitlement to service connection for patellofemoral syndrome, right knee, service treatment records indicate that in December 2003, the Veteran sought treatment for a several month history of intermittent bilateral knee pain without trauma.  Such intermittent bilateral knee pain was also noted on the Veteran's August 2006 separation examination.  In addition, at an April 2007 VA general medical and physical examination, the Veteran was diagnosed with an internal derangement of bilateral knees.  Such diagnosis referred to the May 2007 VA orthopedic and joints examination, whereby the Veteran was further diagnosed with bilateral patellofemoral syndrome.  However, the assembled evidence does not include any clear medical evidence or opinion regarding the likelihood that the Veteran's current patellofemoral syndrome, right knee, is related to intermittent bilateral knee pain he experienced during service, or is otherwise related to service.  Thus, remand is necessary to schedule a VA medical examination with claims file review in order to obtain an opinion as to whether there is a relationship between the current patellofemoral syndrome, right knee, condition and service. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Ongoing medical records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain treatment records from the VA Medical Center in East Orange, New Jersey dating since November 2009.

2. Schedule the Veteran for a VA orthopedic examination to address the likely etiology of any current right knee patellofemoral syndrome or internal right knee derangement.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  After examining the Veteran and reviewing the claims file, the examiner should provide diagnoses for any current disorder of the right knee identified. The examiner should express an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current disorder of the right knee arose during service or is otherwise causally related to service, to include as caused or worsened by a service-connected disability.

3. After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remain denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


